DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that applicant has amended claims 6-18 to depend from claim 1.  This is not found persuasive because the dependency of a claim should be placed in the preamble of the claim. Claims 6 and 12 are independent claims as they do not recite dependency in the preamble of the claim. A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation in claim 1 of “a fist side extension” should be changed to --a first side extension--.  
 The recitation in claim 1 of “size to fit” should be changed to --sized to fit--.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
The recitations in the specification (See para. 0011, 0016, 0022, ) of “a fist side extension” should be changed to --a first side extension--.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers 210a, 210b, 212a, 212b (listed in applicant’s specification as the claimed “one or more fastening elements”) are not shown in applicant’s drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (2805777).

 	Regarding claim 1, Larson (Figures 1-8) teaches a stick mounting device for mounting on a hockey training apparatus, the stick mounting device comprising: a U-shaped channel member (13) size to fit over an elongated member of the hockey training apparatus; a fist side extension (4) extending away from a first side of the U-shaped channel member (13); and a first recess (8) within a top surface of the first side extension (4) sized to receive a hockey-stick resembling member (Col. 2, Lines 7-35). 
 	It is noted that the prior art teaches the claimed structural limitations of the claim. It is noted that the prior art of Larson is fully capable of performing the claim recitations of “for mounting on a hockey training apparatus,” “size to fit over an elongated member of the hockey training apparatus,” and “sized to receive a hockey-stick resembling member” as the recited limitations are directed to the intended use of the claimed apparatus. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). 
 	It is noted that the prior art of Larson (Co. 2, Lines 31-35) discloses: “the portion of the bracket which is shown in Fig. 5 may be used either as a separate bracket or as shown in Figs. 1 through 3 may be combined with the plate members shown in Figs. 6 and 7 in the manner illustrated in Fig. 1 by screws 20 to provide a single unit.”

 
	Regarding claim 2, Larson (Figures 1-8) teaches a second side extension (6) extending away from a second side of the U-shaped channel member (13); and a second recess (8) within a top surface of the second side extension (6) sized to receive the hockey-stick resembling member (Col. 2, Lines 7-35).  


	Regarding claim 3, Larson (Figures 1-8) teaches a hole (23) within a top surface of the U-shaped channel member (13) (Col. 2, Lines 60-63), the hole (23) sized to fit over a recess in a top surface of the elongated member of the training apparatus.  
 	It is noted that the prior art of Larson is fully capable of performing the claim recitation of “sized to fit over a recess in a top surface of the elongated member of the training apparatus” as the prior art teaches the claimed structural limitations of the claim and the recited limitation is directed to the intended use of the claimed apparatus.


	Regarding claim 4, Larson (Figures 1-8) teaches one or more fastening points (14, 16, 18) located on the first side or the second side of the U-shaped channel member (13) through which a fastening member may be placed to secure the stick mounting device to the elongated member of the hockey training apparatus.  
 	It is noted that the claim recitation of “a fastening member may be placed to secure the stick mounting device to the elongated member of the hockey training apparatus” is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus from the prior art of Larson.


	Regarding claim 5, Larson (Figures 1-8) teaches the first side extension (4) has an angled sidewall (See Fig. 1, 5).
 	It is noted that the claim recitation of “the first side extension has an angled sidewall” does not structurally distinguish the claimed apparatus from the prior art of Larson as the sidewall of Larson is “angled” relative to other parts of the apparatus.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711         
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711